      Case 3:21-cr-00544-TWR Document 41 Filed 06/14/21 PageID.112 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,                 CASE NO. 21CR0544-TWR

                      Plaintiff,
                   vs.                    JUDGMENT OF DISMISSAL
 KEVIN MICHAEL MANN,

                      Defendant.


          IT APPEARING that the defendant is now entitled to be discharged
for the reason that:
X    an indictment has been filed in another case against the defendant and
     the Court has granted the motion of the Government for dismissal of
     this case, without prejudice; or

     the Court has dismissed the case for unnecessary delay; or

     the Court has granted the motion of the Government for dismissal,
     without prejudice; or

     the Court has granted the motion of the defendant for a judgment of
     acquittal; or

     a jury has been waived, and the Court has found the defendant not
     guilty; or

     the jury has returned its verdict, finding the defendant not guilty;

     of the offense(s) as charged in the Indictment/Information:




          IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.


DATED: 6/11/2021
                                          Todd W. Robinson
                                          U.S. District Judge
